Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Insurance, § 280*—when additional fire insurance is permitted by acts of agent. Where an insurance agent issued to a party a policy of fire insurance upon his stock of goods which provided that other insurance was not permitted, the agent knowing at the time that other insurance was already on the goods, and the insured believing such policy permitted other insurance as he intended, and the agent retained possession of the policy for such party at his request for safe-keeping and insured did not see the policy until after the fire, held that the agent understood and meant by delivering such policy to permit other insurance without limitation on the amount thereof, and such policy would not he invalidated by the issuance of a subsequent policy by another company. 2. Insurance, § 654*—when evidence as to additional fire insurance is immaterial. Where additional insurance was permitted in a fire policy, held that it would be immaterial in an action on such policy for a loss whether other insurance was in force when the policy was issued or that other insurance was issued thereafter and canceled before the loss, and that there was no error in refusing to admit evidence as to such other insurance.